Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	The primary reason for allowance of claims 1-7 is the inclusion of the limitations of a liquid ejection head that includes a fan for causing air to flow between the main body housing and the head housing wherein the liquid supply path is inserted from the outside to the inside of the main body housing in the vicinity of the liquid ejection head and is connected to the liquid ejection head. It is this limitation found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hara (US 2020/0130350) disclose an inkjet recording apparatus having includes an ink jetter and a transfer unit and an intermediate transfer body.  The transfer unit has a heater that heats air in an internal space of the intermediate transfer body and an air mover that flows the air in the internal space.  Okazaki (US 2019/0343106) disclose an image forming apparatus having a recording head section, a spray section, and a controller.  The recording head section has a head housing section and recording heads.  The recording heads are held onto the head housing. Ozawa et al. (2019/0322107) disclose a printing apparatus having an ink discharge nozzle row for discharging the UV ink, UV light sources and a plasma actuator that generates an airflow in a direction away from irradiated surfaces of the UV light sources. 


Communication With The USPTO
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853